Citation Nr: 0721915	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-13 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 10 percent for 
a left leg disorder, characterized as osteoarthritis, 
residuals of a left upper 1/3 tibia stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to 
December 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for bilateral 
hearing loss and tinnitus.  Also on appeal is an April 2005 
rating determination of the RO granting service connection 
for a left leg disorder and assigning a 10 percent 
evaluation.  

A claim of entitlement to service connection for a left ankle 
disorder claimed as secondary to the service-connected left 
leg disorder was denied in a September 2005 rating decision.  
The veteran filed a Notice of Disagreement (NOD) as to that 
determination in October 2005 and a Statement of the Case was 
issued in November 2006.  However, there was no substantive 
appeal filed as to this claim and accordingly, it is not 
before the Board for appellate consideration.  

To the extent that the veteran ever filed a claim for special 
monthly compensation/aid and attendance benefits, that claim 
was withdrawn in May 2006. 

The claim of entitlement to an increased evaluation for a 
left leg disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record preponderates against a 
finding that the veteran has a current bilateral hearing 
disability that is due to any incident or event of active 
military service, and hearing loss as an organic disease of 
the nervous system did not manifest to a compensable degree 
within one year after separation from service.

2.  The record is negative for complaints or a diagnosis of 
tinnitus made during service and contains no post-service 
clinical diagnosis of tinnitus.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in military 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in military service, nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159

Prior to initial adjudication of the veteran's claim, a 
letter dated in Mach 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter advised the veteran what information and evidence was 
needed to substantiate the claims decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was specifically 
told that it was his responsibility to support the claims 
with appropriate evidence.  Finally the letter advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  The veteran was made 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation for 
the claims on appeal.  Any questions as to an appropriate 
disability rating or effective date to be assigned are 
therefore rendered moot.  Accordingly, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).
Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and submitted private 
medical records have been associated with the record.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
claims decided herein, is available and not part of the 
claims file.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The record does 
not contain a VA examination.  However, inasmuch as there was 
no evidence of hearing loss in service, within the first year 
thereafter, or until more than 40 years after the veteran's 
discharge from service, and the record is entirely negative 
for a diagnosis of tinnitus in service or at any time post-
service, the applicable law and regulations do not compel the 
Board to provide that examination.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Factual Background

The service medical records include a December 1957 
enlistment examination, which reflects that clinical 
evaluation of the ears was normal and hearing acuity was 
15/15 bilaterally.  The veteran indicated that he had not 
experienced any ear trouble.  The records are negative for 
any complaints, treatment or diagnoses pertaining to acoustic 
trauma, hearing loss or tinnitus.  The October 1959 
separation examination report reveals that hearing acuity was 
15/15 bilaterally.  That report also shows that the veteran 
indicated that he did not have and had not experienced any 
ear trouble.  

An enlistment examination for the veteran's National Guard 
service dated in February 1960 reveals that clinical 
evaluation of the ears was normal and hearing acuity was 
15/15 bilaterally.  The veteran indicated that he had not 
experienced any ear trouble.  A periodic examination 
conducted in April 1962 showed that clinical evaluation of 
the ears was normal and hearing acuity was 20/15 bilaterally.  
That report again shows that the veteran indicated that he 
did not have and had not experienced any ear trouble.  

The veteran filed an original compensation claim for 
conditions including bilateral hearing loss and tinnitus in 
February 2004.  

The record contains a private audiological evaluation report 
dated in July 2000 and an audiogram dated in October 2002, 
revealing that the veteran had some mild hearing deficit in 
the lower frequencies sloping to severe high frequency 
sensorineural hearing loss, bilaterally.  Speech 
discrimination testing done in July 2000 revealed 76% percent 
acuity in the left ear and 84% acuity in the right ear.   

By rating action of May 2004, the service connection claims 
for bilateral hearing loss and tinnitus were denied.   

Legal Analysis

In this case, the veteran has claimed both bilateral hearing 
loss and tinnitus.  He maintains that these conditions are 
attributable to exposure to loud noises such as explosions 
and gunfire in service, particularly during basic training in 
1957, during which time he was not issued any hearing 
protection.  He indicated that he currently had trouble 
comprehending conversations and has reported that he wears 
hearing aids in both ears. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, including hearing loss and tinnitus, may additionally 
be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

        A.  Bilateral Hearing Loss

With reference to the findings made during service, the 
service medical records are entirely negative for any 
complaints or clinical findings related to, or indicative of, 
hearing loss.  The threshold for normal hearing is from 0 to 
20 decibels, and only higher threshold levels indicate some 
degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155 (1993).(citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et al., eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385.  Similarly, the record contains no 
reference to or evidence of any hearing problems during the 
veteran's first year after separation from service.

Post-service, the earliest clinical evidence documenting the 
veteran's hearing problems was dated in July 2000, more than 
40 years following his separation from service.
The medical evidence establishes the presence of the 
currently claimed disability, bilateral hearing loss as 
evidenced by a July 2000 audiological evaluation and an 
October 2002 audiogram indicative of severe, sloping 
sensorineural hearing loss from 2,000 to 8000 Hz bilaterally.

There is no competent evidence of record which establishes, 
or even suggests, an etiological relationship between service 
and the veteran's currently manifested bilateral hearing 
loss.  None of the aforementioned records demonstrative of 
hearing loss dated from 2000 forward mention any etiological 
relationship between the bilateral hearing loss and service, 
and there is no other competent evidence of record which is 
indicative of such a relationship.

As noted, there was no showing of any bilateral hearing loss 
in service, within the first post-service year, or until over 
40 years after service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991); see also Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) (there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a layperson's 
observation is competent).  Such evidence is lacking in this 
case.

The veteran is certainly capable of providing evidence such 
as giving a history of acoustic trauma in service, as he has 
done.  But a layperson is generally not qualified to opine on 
matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Robinette v. Brown, 8 Vet. App. at 74; 
Heuer v. Brown, 7 Vet. App. at 384; Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Routen v. Brown, supra, Harvey v. 
Brown, 6 Vet. App. at 393-94 (1944).  In essence, although 
the veteran is not competent to render a medical opinion or 
formulate an etiology of his current bilateral hearing loss, 
he is competent to present evidence of noise exposure in 
service.  See Collette v. Brown, 82 F.3d 389 (1996).

The Board has no reason to doubt the veteran's assertion that 
he was exposed to noise during service.  However, noise 
exposure is not the same as injury or disease, and in order 
for service connection to be granted there must be a showing 
of an injury or disease during service, or caused by service, 
such as by presenting competent and probative medical nexus 
evidence.  Here, however, the veteran has not submitted or 
identified any medical opinion or other medical evidence 
regarding an etiological relationship to service that 
supports his claim.  Moreover, the preponderance of the 
probative and objective medical evidence now of record 
militates against a finding that the veteran has bilateral 
hearing loss related to service or any incident thereof.  38 
U.S.C.A. §§ 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304, 3.385.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. at 310-1; 38 
C.F.R. § 3.102.  However, when the evidence for and against a 
claim is not in equipoise, then there is a preponderance of 
evidence either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. 67, 69-70 (1996).  Based upon the evidence 
of record, service connection for bilateral hearing loss must 
be denied.

        B.  Tinnitus

The veteran claims entitlement to service connection for 
tinnitus.  The Board notes that basic entitlement to service 
connection, like payment of VA compensation, is limited to 
cases where there is a current disability which is the result 
of a disease or injury, including an injurious event, 
incurred in active service.  See 38 U.S.C.A. § 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.159; see also Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  In summary, in 
order to be considered for service connection, a claimant 
must first have a disability.  Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).
In this case, the evidence clearly reflects that the service 
medical records are entirely negative for any complaints, 
treatment or diagnosis of tinnitus.  Similarly, the record is 
also entirely negative for any post-service clinical evidence 
which documents any complaints, treatment or diagnosis of 
tinnitus.  The veteran himself has not identified any 
evidence which establishes that he has a diagnosis of 
currently claimed tinnitus. 

The veteran has contended that he currently suffers from 
tinnitus, which he believes is attributable to noise exposure 
in service.  The veteran is certainly capable of providing 
evidence such as giving a history of noise exposure in 
service, as the veteran has done.  But a layperson is 
generally not qualified to opine on matters requiring medical 
knowledge, such as diagnosing a condition, the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Robinette v. Brown, 8 Vet. App. at 74; 
Heuer v. Brown, 7 Vet. App. at 384; Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. at 
393-94 (1944).  In essence, the veteran, lacking any medical 
qualifications, is not competent to diagnose tinnitus 
himself; although he is competent to present evidence of 
noise exposure in service.  See Collette v. Brown, 82 F.3d 
389 (1996). 

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a current disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the 
evidence shows that the veteran does not currently have a 
current diagnosis of tinnitus; service connection for that 
disability is not warranted.  For the reasons set forth 
herein, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
tinnitus.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  


REMAND

The record as it stands currently is inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to an evaluation in excess of 10 percent 
for a left leg disorder.  Where the record before the Board 
is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty 
to assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran has twice requested, in both October 2005 and 
March 2006, that his VA medical records from the facilities 
in Mt. Vernon, Missouri, and Fayetteville, Arkansas, be 
obtained in conjunction with his increased rating claim for a 
left leg/knee disorder.  The most recent VA records on file 
pertaining to that claim are dated in June 2005 and a review 
of the file reflects that more recent VA records have not yet 
been requested; accordingly, they will be requested on 
remand.  In essence, the claim requires further development 
to ensure compliance with the duty-to-assist provisions of 
the VCAA.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

Also on remand, the veteran should be afforded an opportunity 
to identify any additional evidence--lay or medical--that is 
relevant to his increased rating claim and not yet of record.  
Appropriate steps should be taken to obtain any such 
identified evidence.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake any 
additional development and/or 
notification deemed necessary for a full 
and fair adjudication of this case as 
required by recent Court decisions and 
any updated agency protocol.

2.  The veteran's VA medical records from 
the facilities in Mt. Vernon, Missouri, 
and Fayetteville, Arkansas, should be 
obtained in conjunction with his 
increased rating claim for a left 
leg/knee disorder.  

3.  The veteran should be afforded an 
opportunity to identify any additional 
evidence--lay or medical--that is 
relevant to his increased rating claim 
for a left leg/knee disorder and not yet 
of record.  Appropriate steps should be 
taken to obtain the identified evidence, 
if any.

4.  Thereafter, the increased rating 
claim for a left leg/knee disorder should 
be readjudicated.  He should be provided 
a supplemental statement of the case 
(SSOC) which includes a summary of any 
additional evidence considered, 
applicable laws and regulations, and the 
reasons for the decision.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and/or argument on the matter the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


